                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

MARTHA HERNANDEZ AND YOLANDA
COLE,

                              Plaintiffs,                                   ORDER
        v.
                                                                          19-cv-356-wmc
CAMEO INVESTMENTS, LLC, and CAMEO
INVESTMENTS II, LLC, both doing
business as Centerfolds Cabaret,

                              Defendants.


        In their complaint, plaintiffs Martha Hernandez and Yolanda Cole assert claims on

behalf of themselves and similarly situated employees for violations of the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq., and Wisconsin state law against defendants Cameo

Investments, LLC, Cameo Investments II, LLC, which both operate under the business

Centerfolds Cabaret.1 Specifically, plaintiffs allege that defendants failed to pay them

minimum wage as required under the FLSA and Wisconsin law and also fined them in

violation of Wisconsin law. (Compl. (dkt. #1).)2 After defendants answered and filed a

counterclaim but before the court even held a preliminary pretrial conference, the parties

reached a settlement. Before the court is the parties’ joint motion for settlement. (Dkt.

#20.)

        The settlement only concerns the claims brought by the two individual plaintiffs,


1
 Plaintiffs also named Cameo Family Investments, LLC, as a defendant, but the court previously
dismissed that defendant based on the parties’ stipulation. (Dkt. ##10, 11.)

2
 In the joint motion to approve settlement, the parties include allegations that are not from this
action. (Joint Mot. (dkt. #20) ¶¶ 1-2.) The court has disregarded those paragraphs, and has instead
considered the plaintiffs’ complaint.
and does not involve any FLSA collective action or Rule 23 class claims. The settlement

agreement releases all claims, and the parties seek dismissal of the entire action with

prejudice.    Still, because the settlement involves FLSA claims, the parties seek court

approval.

       To avoid a challenge to the validity of a settlement of FLSA claims, either approval

by a court or the Department of Labor is required. See Walton v. United Consumers Club,

786 F.2d 303, 306 (7th Cir. 1986) (“[T]he Fair Labor Standards Act is designed to prevent

consenting adults from transaction about minimum wages and overtime pay. Once the Act

makes it impossible to agree on the amount of pay, it is necessary to ban private settlements

of disputes about pay. Otherwise the parties’ ability to settle disputes would allow them

to establish sub-minimum wages.”). In approving a settlement, the court must determine

whether the settlement’s terms and conditions represent “a fair and reasonable resolution

of a bona fide dispute over FLSA provisions” and reflect a “compromise of disputed issues

[rather] than a mere waiver of statutory rights brought about by an employer’s

overreaching.” Lynn’s Food Stores, Inc. v. U.S. Dept. of Labor, 679 F.2d 1350, 1354-55 (11th

Cir. 1982).

       As set forth in the joint motion and in the attached settlement agreement,

defendants have agreed to pay a total of $10,000, with $2,500 to plaintiff Hernandez;

$1,000 to plaintiff Cole; and $6,500 to plaintiffs’ counsel for fees and costs. The parties

disagree as to whether plaintiffs are or were ever “employees” under the FLSA; whether

they ever performed at defendants’ exotic dance club at any time during the three-year

statutory period; and whether the moneys plaintiffs received from defendants’ customers


                                             2
met or exceeded the minimum wage obligations. After exchanging discovery, the parties

agree that defendants’ records show that plaintiffs performed, at most, a de minimis number

of shifts during the FLSA recovery period, though plaintiffs identified potential witnesses

to challenge those records. Regardless, it appears that there are serious questions as to

whether plaintiffs qualified as employees under the FLSA, and, if so, whether they would

be able to demonstrate any significant damages. In light of these substantial questions,

the court agrees with the parties that the $2,500 payment to Hernandez and $1,000

payment to Cole represents “a fair and reasonable resolution of a bona fide dispute over

FLSA provisions” and reflects a “compromise of disputed issues.” Lynn’s Food Stores, 679

F.2d at 1354-55.

       The settlement agreement also encompasses payment of $6,500 in attorneys’ fees

and costs. While the court would normally be troubled by a settlement agreement where

65% of the fund is allocated for attorneys’ fees and costs, here, the amount of money is so

small, that this concern is lessened. Given the time counsel spent in drafting the complaint,

reviewing discovery, negotiating a settlement and seeking approval, the court concludes

that the amount of negotiated fees is also fair and reasonable, especially in light of the

limited value of plaintiffs’ individual claims.




                                                  3
Accordingly, IT IS ORDERED that:

1) The parties’ joint motion for approval of settlement (dkt. #20) is GRANTED.

2) All claims in this action are DISMISSED WITH PREJUDICE. The clerks’ office
   is directed to close this case.

Entered this 28th day of October, 2019.

                                 BY THE COURT:

                                 /s/
                                 __________________________________
                                 WILLIAM M. CONLEY
                                 District Judge




                                    4
